Exhibit 10.1


 
Borrowing Base Redetermination
 
This Borrowing Base Redetermination (this “Redetermination”) dated as of
September 30, 2014, is by and among Northern Oil and Gas, Inc., a Minnesota
corporation (the “Borrower”), Royal Bank of Canada (the “Administrative Agent”),
and the Lenders party hereto.
 
R e c i t a l s


WHEREAS, the Borrower, the Administrative Agent and the other Lenders party
thereto entered into that certain Third Amended and Restated Credit Agreement,
dated as of February 28, 2012 (as previously amended by the First Amendment
dated as of June 29, 2012, the Second Amendment dated as of September 28, 2012,
the Third Amendment dated as of March 28, 2013, and the Fourth Amendment dated
as of September 30, 2013 and as the same may be further amended, modified,
supplemented or restated from time to time, the “Credit Agreement”); and


WHEREAS, the Administrative Agent and the Lenders are willing to redetermine the
Borrowing Base as provided herein.


NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


Section 1.                      Defined Terms.  Each capitalized term which is
defined in the Credit Agreement, but which is not defined in this
Redetermination, shall have the meaning ascribed such term in the Credit
Agreement.  Unless otherwise indicated, all references to sections and articles
in this Redetermination refer to sections and articles of the Credit Agreement.


Section 2.                      Borrowing Base Redetermination.  Effective as of
the Redetermination Effective Date (as defined below), notwithstanding the
requirements of Section 2.07 of the Credit Agreement, the amount of the
Borrowing Base is hereby increased from $500,000,000.00 to $550,000,000.00,
subject to further adjustments from time to time after the Redetermination
Effective Date pursuant to Section 2.07, Section 8.13(c) or Section 9.12(d) of
the Credit Agreement.  The increase of the Borrowing Base pursuant to this
Section 2 shall constitute the October 1st, 2014 Scheduled Redetermination.


Section 3.                      Conditions Precedent.  This Redetermination
shall become effective on the date when each of the following conditions are
satisfied or waived in accordance with Section 12.02 of the Credit Agreement
(such date, the “Redetermination Effective Date”):
 
3.1           The Administrative Agent shall have received from each Lender and
the Borrower counterparts (in such number as may be requested by the
Administrative Agent) of this Redetermination signed on behalf of such Persons.
 
 
 

--------------------------------------------------------------------------------

 
 
3.2           No Default shall have occurred and be continuing as of the
Redetermination Effective Date.
 
3.3           The Administrative Agent and the Lenders shall have received all
fees and other amounts due and payable on or prior to the Redetermination
Effective Date, including, without limitation, all fees set forth in the Fee
Letter referred to in Section 3.4 hereof.
 
3.4           The Borrower shall have accepted, in writing, and complied with
the terms and conditions, of a fee letter dated the date hereof from the
Administrative Agent to Borrower (the “Fee Letter”) pursuant to which the
Borrower agrees to pay, or cause to be paid, to the Administrative Agent, for
the account of the Lenders, certain fees and expenses in connection with the
increase of the Borrowing Base.
 
3.5           The Administrative Agent shall have received such other documents
as the Administrative Agent or its counsel may reasonably require.
 
The Administrative Agent is hereby authorized and directed to declare this
Redetermination to be effective (and the Redetermination Effective Date shall
occur) when it has received documents confirming or certifying, to the
satisfaction of the Administrative Agent, compliance with the conditions set
forth in this Section 3 or the waiver of such conditions as permitted in Section
12.02 of the Credit Agreement.  Such declaration shall be final, conclusive and
binding upon all parties to the Credit Agreement for all purposes.
 
Section 4.                      Miscellaneous.
 
4.1           Confirmation.  The provisions of the Credit Agreement shall remain
in full force and effect following the Redetermination Effective Date.
 
4.2           Ratification and Affirmation; Representations and
Warranties.  Each Obligor hereby (a) acknowledges the terms of this
Redetermination; (b) ratifies and affirms its obligations under, and
acknowledges its continued liability under, each Loan Document to which it is a
party and agrees that each Loan Document to which it is a party remains in full
force and effect as expressly amended hereby; and (c) represents and warrants to
the Lenders that as of the date hereof, after giving effect to the terms of this
Redetermination:  (i) each of the representations and warranties made by the
Borrower under the Credit Agreement and each other Loan Document is true and
correct on and as of the actual date of execution of this Redetermination by the
Borrower, as if made on and as of such date, except for any representations and
warranties made as of a specified date, which are true and correct as of such
specified date, (ii) no Default or Event of Default has occurred and is
continuing and (iii) no event or events have occurred which individually or in
the aggregate could reasonably be expected to have a Material Adverse Effect.
 
Borrowing Base Redetermination
Page 2 
 

--------------------------------------------------------------------------------

 
 
 
4.3           Counterparts.  This Redetermination may be executed by one or more
of the parties hereto in any number of separate counterparts, and all of such
counterparts taken together shall be deemed to constitute one and the same
instrument.  Delivery of an executed counterpart of a signature page of this
Redetermination by telecopy, facsimile or other similar electronic means shall
be effective as delivery of a manually executed counterpart of this
Redetermination.
 
4.4           No Oral Agreement.  This Redetermination, the Credit Agreement and
the other Loan Documents executed in connection herewith and therewith represent
the final agreement between the parties and may not be contradicted by evidence
of prior, contemporaneous, or unwritten oral agreements of the parties.  There
are no subsequent oral agreements between the parties.
 
4.5           GOVERNING LAW.  THIS REDETERMINATION SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
 
4.6           Successors and Assigns.  This Redetermination shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.
 
[Signature Pages Follow]
 



 
 
Borrowing Base Redetermination
Page 3 
 
 

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties hereto have caused this Redetermination to be
duly executed by their respective authorized officers as of the date first
written above.
 
NORTHERN OIL AND GAS, INC., as the Borrower
 
By:           /s/  Thomas Stoelk                         
                                                                 
Name:            Thomas Stoelk
Title:              CFO





Signature Page
Borrowing Base Redetermination
 
 
 

--------------------------------------------------------------------------------

 

 
 
ROYAL BANK OF CANADA, as Administrative Agent




By:           /s/ Rodica Dutka         
Name:           Rodica Dutka
Title:             Authorized Signatory




ROYAL BANK OF CANADA, as a Lender




By:           /s/ Don J. McKinnerney         
Name:           Don J. McKinnerney
Title:             Authorized Signatory




SUNTRUST BANK, as a Lender




By:           /s/  Shannon Juhan        
Name:            Shannon Juhan
Title:              Vice President




BMO HARRIS FINANCING, INC., as a Lender




By:           /s/ Melissa Guzmann        
Name:           Melissa Guzmann
Title:             Vice President



KEYBANK NATIONAL ASSOCIATION, as a Lender




By:           /s/  John Dravenstott          
Name:            John Dravenstott
Title:              Vice President




U.S. BANK NATIONAL ASSOCIATION, as a Lender




By:           /s/  Daniel K. Hansen        
Name:            Daniel K. Hansen
Title:              Vice President


 



Signature Page
Borrowing Base Redetermination
 
 
 

--------------------------------------------------------------------------------

 
 

 
SANTANDER BANK, N.A., as a Lender




By:           /s/  Aidan Lanigan        
Name:            Aidan Lanigan
Title:              SVP
 
By:           /s/  Gilbert Torres             
Name:            Gilbert Torres              
Title:              SVP     


 
CAPITAL ONE, NATIONAL ASSOCIATION, as a Lender




By:           /s/  Victor Ponce de León     
Name:            Victor Ponce de León
Title:              Vice President




BOKF, NA dba BANK OF OKLAHOMA, as a Lender




By:           /s/  Parker Heikes                 
Name:            Parker Heikes
Title:              Vice President




BRANCH BANKING & TRUST COMPANY, as a Lender




By:           /s/  James Giordano             
Name:            James Giordano
Title:              Vice President




CADENCE BANK, N.A., as a Lender




By:           /s/  Eric Broussard                
Name:            Eric Broussard
Title:              Executive Director





Signature Page
Borrowing Base Redetermination
 
 

--------------------------------------------------------------------------------

 





THE BANK OF NOVA SCOTIA, as a Lender




By:           /s/  Alan Dawson        
Name:            Alan Dawson
Title:              Director




ING CAPITAL LLC, as a Lender




By:           /s/  Josh Strong         
Name:            Josh Strong
Title:              Director    

By:           /s/  Charles Hall                
Name:            Charles Hall              
Title:              Managing Director   


 
FIFTH THIRD BANK, as a Lender




By:           /s/  Justin B. Crawford            
Name:            Justin B. Crawford  
Title:              Director




Signature Page
Borrowing Base Redetermination
 
 
 

--------------------------------------------------------------------------------

 